The rescript says: "This is an action brought in the name of the plaintiff for the benefit *569of the Dirigo Mutual Fire Insurance Company, to recover the sum of $1000 paid by it to the plaintiff for the loss of his buildings in Sanford alleged to have been destroyed by fire communicated by sparks escaping from the defendant’s locomotive engine on the 9th day of September, 1908. At the close of the testimony introduced at the trial, the presiding Justice ordered a verdict for the defendant. The case comes before this court on exceptions, first, to the ruling of the presiding Justice excluding the following question asked by plaintiff’s counsel: —‘After the buildings were burned after the loss, what if any sum did the Boston and Maine Railroad pay to you ;’ and second, to the order of the presiding Justice directing a verdict for the defendant."1. It appears that there was no controversy in relation to the amount of damages if the defendant should be held liable. There was no offer to prove an admission of any material fact on the part of the defendant. The evidence excluded had no necessary tendency to prove it. The defendant might have been willing to buy its «peace by paying a sum less than the amount required to defend the suit. The evidence offered had no legitimate bearing upon the issue before the court. Finn v. N. F. Tel. & Tel. Co., 101 Maine, 279; Beaudette v. Gagne, 87 Maine, 534."2. After a careful examination of all the evidence in the case, it is the opinion of the court that the ruling of the presiding Justice ordering a verdict for the defendant was also unquestionably correct.”